Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 02/24/2021.
Claims 1-23 are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks, filed 02/24/2021, with respect to the 35 USC 103 rejection to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,380,120 to Garcia teaches a system for providing access control management to electronic data including various access rules for the secured documents and/or access privileges for the users or software agents can be created, updated and managed so that the users, software agents or devices with the proper access privileges can access the secured documents if granted by the corresponding access rules in the secured documents.
US 2011/0219229 to Cholas et al. teaches a method for rights-managed content and data delivery including a plurality of profiles containing access rights for each of a plurality of subscribers requesting access the content.
US 2017/0147790 to Patel teaches a method for identity role based access management including maintaining, by a processor in a profile database, a user profile storing authentication .

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15, and their respective dependent claims, are allowable over the prior art of record, including Nandy, Cholas, Patel, Garcia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious creating, by a gateway of the IoT deployment, a plurality of device proxies for an IoT device in the IoT deployment, each device proxy in the plurality of device proxies being associated with a persona in a plurality of personas and including one or more access methods that implement access rights deemed appropriate for the persona with respect to the IoT device and routing, via networking equipment interconnecting the application instance with the gateway, the request to a first device proxy in the plurality of device proxies that is associated with the first persona, the routing enabling the gateway to process the request via the one or more access methods of the first device proxy
Independent claim 22 is allowable over the prior art of record, including Nandy, Cholas, Patel, Garcia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious routing, via networking equipment interconnecting the application instance with the gateway, the request to the device proxy for processing via the one or more access methods of the device proxy, wherein the device proxy is bundled into a container on the gateway that is associated with the persona, wherein the persona is authorized to use the application instance, and wherein the routing is performed in accordance with an SDN (software-defined networking) micro-segmentation rule that associates the application instance with the container, in view of the other limitations of the claim, as specified in claim 22.
Independent claim 23 is allowable over the prior art of record, including Nandy, Cholas, Patel, Garcia and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious routing, via networking equipment interconnecting the application instance with the gateway, the request to the device proxy for processing via the one or more access methods of the device proxy; and dynamically loading and unloading the device proxy from a memory of the gateway in response to one or more detected events or triggers, in view of the other limitations of the claim, as specified in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497